      Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 DIERDRE JOHNSON, ET AL                                            CIVIL ACTION
 VERSUS                                                             NO: 20-2024
 KEVIN MAXIMILIAN LOPEZ-                                           SECTION: "S" (2)
 GARCIA, ET AL


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that the Motion for Partial Summary Judgment (Rec.

Doc. 23) filed by defendants, Kevin Maximilian Lopez Garcia, Pedro Lopez d/b/a/ Lopez

Trucking, and Canal Insurance Company is GRANTED, and plaintiffs' claim for independent

negligence against Pedro Lopez d/b/a/ Lopez Trucking are DISMISSED.

                                         BACKGROUND

       This matter arises from a motor vehicle collision between a tractor trailer and a car in St.

Bernard Parish. On July 19, 2020, plaintiff, Deirdre Johnson, and defendant, Kevin Garcia, were

both driving eastbound on West Judge Perez Drive in St. Bernard Parish, approaching the

intersection with Aycock Street. Johnson was driving in the right lane with Joseph in the

passenger seat. Garcia testified that he was driving in the right lane with his right turn signal on

until he began to execute a right turn on to Aycock Street. Garcia further testified that, when

turning right, he pulled left and swung the truck wide in order to avoid pedestrians on the corner

at the intersection. According to Garcia, Johnson attempted to pass him on the right while he was

executing the turn, resulting in the collision. In contrast, Johnson testified that Garcia was
       Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 2 of 9




driving in the left lane of West Judge Perez Drive while she was driving in the right lane. She

testified that Garcia made a right turn from that lane in front of her, resulting in the collision.

       Johnson and Joseph sued Kevin Garcia, the driver of the tractor trailer, for negligence.

Plaintiffs also sued Garcia’s employer Pedro Lopez d/b/a Lopez Trucking (“Lopez Trucking”)

and Canal Insurance Company. Defendants have filed the instant motion for partial summary

judgement, arguing that plaintiff cannot maintain an independent negligence claim against Lopez

Trucking when defendants have admitted that Garcia was acting within the scope and course of

his employment with Lopez Trucking at the time of the collision.

                                               DISCUSSION

Standard of Review

       Rule 56 of the Federal Rules of Civil Procedure provides that the “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Granting a motion for summary

judgment is proper if the pleadings, depositions, answers to interrogatories, admissions on file,

and affidavits filed in support of the motion demonstrate that there is no genuine issue as to any

material fact that the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The court must find “[a]

factual dispute ... [to be] ‘genuine' if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party ... [and a] fact ... [to be] ‘material' if it might affect the outcome

of the suit under the governing substantive law.” Beck v. Somerset Techs., Inc., 882 F.2d 993,

996 (5th Cir. 1989) (citing Anderson, 477 U.S. 242 (1986)).


                                                   2
      Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 3 of 9




       If the moving party meets the initial burden of establishing that there is no genuine issue,

the burden shifts to the non-moving party to produce evidence of the existence of a genuine issue

for trial. Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The non-movant cannot satisfy the

summary judgment burden with conclusory allegations, unsubstantiated assertions, or only a

scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). If

the opposing party bears the burden of proof at trial, the moving party does not have to submit

evidentiary documents properly to support its motion but need only point out the absence of

evidence supporting the essential elements of the opposing party's case. Saunders v. Michelin

Tire Corp., 942 F.2d 299, 301 (5th Cir. 1991).

Analysis

       As noted above, defendants seek to dismiss claims of independent negligence against

Lopez Trucking, arguing that Louisiana law does not permit a separate direct cause of action for

negligence in hiring, supervision, failure to train, or negligent entrustment against an employer

when an employer admits to vicarious liability. Plaintiffs oppose, arguing that they would be

prejudiced by the inability to demonstrate Lopez Trucking’s negligence and that no binding

authority requires this court to dismiss their claim against Lopez Trucking. Thus, the instant

motion presents a threshold question of whether, under Louisiana law, a plaintiff may

simultaneously maintain a cause of action for respondeat superior liability and for direct

negligence against an employer, when the employer has stipulated to vicarious liability for the

employee's negligent act. Because the court's jurisdiction is premised on diversity jurisdiction, it




                                                 3
      Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 4 of 9




must apply the substantive law of the forum state, Louisiana. Erie R.R. v. Tompkins, 304 U.S.

64, 78 (1938).

       “Louisiana law lacks binding precedent as to whether simultaneous causes of action can

be brought against the employer under the doctrine of respondeat superior as well as the

negligence of the employer in hiring, training, and/or supervision when the employer has

stipulated that the employee acted in the course and scope of employment.” Wright v. National

Interstate Insurance Co., 2017 WL 5157537, at *2 (E.D. La. Nov. 7, 2017). Because there is no

binding Louisiana Supreme Court precedent on this issue, the court must make an Erie guess to

resolve the instant motion – that is, it must “determine as best it can” what the Supreme Court of

Louisiana would decide if presented with the same question. Howe ex. rel Howe v. Scottsdale

Ins. Co., 204 F.3d 624, 627 (5th Cir. 2000).

       To do so, this court may look to the decisions of the Louisiana intermediate courts of

appeal for guidance. Id. The federal court's role is to predict, not create or modify state law. Id. at

628. Thus, the precedent provided by the intermediate appellate courts of Louisiana cannot be

disregarded when the party advocating a departure from those rulings does not offer anything to

suggest why the Supreme Court of Louisiana would decide the case differently. Id.

       The court recently addressed this precise question in Rivera v. Robinson, 2020 WL

5658899 (E.D. La. 9/23/20). In Rivera, the court observed that "federal courts in all three

districts of Louisiana embarked on the same jurisprudential search,"1 relying on cases from three


       1
       See e.g., Rodrigue v. Nat'l Ins. Co., 2021 WL 1143691, at *1 (E.D. La. 3/25/21);
Meadors v. D’Agostino, 2020 WL 1529367 (M.D. La. 3/30/20); Vaughn v. Taylor, 2019 WL
171697, at *3 (W.D. La. Jan. 10, 2019).

                                                  4
      Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 5 of 9




Louisiana appellate courts.2 Almost uniformly, courts considering this question have held that

"when an employer stipulates to course and scope, the plaintiff cannot also maintain a direct

negligence claim against the employer." Meadors, 2020 WL 1529367, *3 (quoting Pigott v.

Heath, 2020 WL 564958, at *3 (E.D. La. Feb. 5, 2020)). The federal cases were influenced by

Dennis v. Collins, 2016 WL 6637973 (W.D. La. Nov. 9, 2016).

       Like the instant case, in Dennis, the driver, an employee of the defendant, allegedly

caused a collision with the plaintiff's vehicle. The defendant argued, based on state court

appellate decisions, that the plaintiff could not simultaneously pursue both a negligence cause of

action based on vicarious liability and a direct negligence cause of action for negligent

supervision and/or negligent training against the employer, when the employer stipulated that the

employee was in the course and scope of employment when he committed the alleged negligent

act. The Dennis court, taking cognizance of Louisiana Civil Code article 2320, acknowledged

that "Louisiana law supports theories of direct negligence and vicarious liability to hold

employers accountable for their actions and the actions of their employees." However, it found

that formulation overbroad, because it fails to account for the fact that "while 'direct negligence'

is an independent negligence cause of action against the employer, 'vicarious liability' is not a

cause of action, but rather a method of holding one party liable for the conduct of another, of

which respondeat superior is merely a species." Dennis v. Collins, 2016 WL 6637973, at *5.



       2
        Elee v. White, — So. 3d. —, 2020 WL 4251974, *4 (La. App. 1 Cir. 7/24/20); Landry v.
Nat’l Union Fire Ins. Co. of Pittsburg, 289 So.3d 177 (La. App. 5 Cir. 12/30/19), writ denied 295
So. 3d 945 (La. 5/1/20); Libersat v. J&K Trucking, Inc., 772 So.2d 173, 179 (La. App. 3 Cir.
10/11/00).

                                                  5
       Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 6 of 9




Thus, it concluded that in cases where vicarious liability is stipulated, the plaintiff's direct

negligence actions were subsumed by the respondeat superior action. Id. at *8. It reasoned:

        [if] the trier of fact finds that [the driver employee] was negligent and that his
        negligence was a cause-in-fact and legal cause of Dennis' injuries, then [the
        defendant employer] is liable for [the employee's] actions. If he was not negligent,
        then no amount of negligence on the part of [the defendant employer] in training
        and supervising him could have been the cause-in-fact or legal cause of the
        collision and Dennis' injuries.

Dennis, 2016 WL 6637973, at *8. Based on this finding, the court dismissed plaintiff's claims for

negligent training and supervision.

        In opposing the conclusion drawn in Dennis and the federal district court cases following

it, as well as Louisiana appellate decisions, plaintiffs argue that, because Garcia has pleaded the

fault of third parties as a defense, he could testify that he turned as he did because that is how he

was trained. Plaintiffs argue that the jury might excuse that error or otherwise sympathize with

him in allocating fault, potentially resulting in a decrease in fault defendants bear overall, relying

on Gordon v. Great West Casualty Co., 2020 WL 3472634 (W.D. La. 6/25/20).

        In Gordon, the court, reversing its own holding in prior cases, found that respondeat

superior and direct negligence claims could be maintained simultaneously, essentially

concluding that to do otherwise frustrates Louisiana's comparative fault scheme which ensures

that each tortfeasor is responsible only for the portion of the damage he has caused. However, as

noted in Pigott v. Heath, because the employer is “answerable for the damage occasioned by” the

employee, article 2320 is not undermined. 2020 WL 564958, at *4 (E.D. La. 2/5/20) (citing La.

Civ. Code art. 2320). "Where, as here, vicarious liability based on respondeat superior is



                                                   6
      Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 7 of 9




undisputed, [the employer's] responsibility is coextensive with the responsibility of . . . the

employee who allegedly committed the tort by driving carelessly, thus rendering academic any

allocation of fault between employer and employee." Id.

       Further, having surveyed the landscape of cases on this issue, Gordon remains an outlier.

Subsequent to the Gordon decision, the Louisiana First Circuit Court of Appeal again

specifically held:

       [W]e conclude that a plaintiff cannot maintain a direct negligence claim, such as
       negligent hiring, training, supervision, etc., against an employer, while
       simultaneously maintaining a claim against the alleged negligent employee for
       which the plaintiff seeks to hold the employer vicariously liable, after the
       employer has admitted that the employee was in the course and scope of
       employment at the time of the alleged conduct.

Elee v. White, 2020 WL 4251974, *4. Likewise, the Supreme Court of Louisiana denied writs in

a Fifth Circuit case, Landry v. Nat'l Union Fire Ins. Co. of Pittsburg, 289 So. 3d 177 (La. App. 5

Cir. 12/30/19), writ denied sub nom. Landry v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA, 295

So. 3d 945 (La. 5/1/20), which presented a negligent entrustment claim on similar facts, and held

that "because [the employer defendant] stipulated that [the employee driver] was in the course

and scope of his employment and is therefore liable if [the employee] is liable, [the employer

defendant's] partial motion for summary judgment on the negligent supervision and training and

negligent entrustment was properly granted." 289 So. 3d at 186. Although the denial of a writ

does not have jurisprudential value, it demonstrates that the Supreme Court of Louisiana had the

opportunity to address the question at hand but declined to do so.

       Plaintiffs also suggest that the court should depart from the weight of authority because



                                                  7
      Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 8 of 9




the Louisiana Supreme Court approved an allocation of fault between employees and employers

for failure to train according to federal regulations in Foley v. Entergy Louisiana, Inc., 946 So.

2d 144, 153 (La. 2006). However, Foley was a workers' compensation case in which neither

plaintiff's employer or co-employee were named as defendants in the lawsuit, and the court did

not examine the issue of whether an employee's negligence was subsumed by the employer's

negligence via respondeat superior, and the ramifications for fault allocation if it were. It

provides no guidance on that question.

       The court's best Erie guess is that if presented with the question today, the Supreme Court

of Louisiana would follow the holdings of the Louisiana intermediate appellate courts, and find

that when the employer has stipulated to vicarious liability for the employee's negligent act, a

plaintiff may not simultaneously maintain a separate direct cause of action against the employer

for negligence in hiring, supervision, failure to train, or negligent entrustment.3 Accordingly,

       IT IS HEREBY ORDERED that the Motion for Partial Summary Judgment (Rec.

doc. 23) filed by defendants, Kevin Maximilian Lopez Garcia, Pedro Lopez d/b/a/ Lopez

Trucking, and Canal Insurance Company is GRANTED, and plaintiffs' claim for independent




       3
        This approach does not foreclose a direct action against the employer for negligence of
the employer unrelated to the employee.

                                                  8
      Case 2:20-cv-02024-MVL-DPC Document 59 Filed 08/17/21 Page 9 of 9




negligence against Pedro Lopez d/b/a/ Lopez Trucking are DISMISSED.

      New Orleans, Louisiana, this 17th
                                   _____ day of August, 2021.



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            9
